(Rev. 12/16; Previous Versions are Obsolete)

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

COVER SHEET FOR SCHEDULES, STATEMENTS, LISTS AND/OR AMENDMENTS

Case Name: Tony L. Wall Case No. _1-19-20002-PRW Chapter _ 13
A. IDENTIFY TYPE OF DOCUMENT BEING FILED: (Select either #1, #2 or #3)
[¥ #1--Amendment to Previously Filed Document (Go to Sec. B)

[__ #3-Schedule of Post-Petition Debts (result of conversion—no fee due) (Go to Sec. D) gc

 

 

 

 

Si sd
‘ cS
B. SUMMARIZE SPECIFICS OF DOCUMENT BEING FILED BY CHECKING APPLICABLE DATA ELEMENTS: wo
[| Official Form 101:[7 Part} [7] Part 2 [7 Part 3 [7 Part 4 [7 Part 5 [7] Part 6 [7 Part 7 ~ mM Fh
[Official Form 106Sum: Summary of Your Assets and Liabilities and Certain Statistical Information “ sis,
_ Official Form 106Dec: Declaration About an Individual Debtor’s Schedules wb ee
ml Official Form 108: Chapter 7 Statement of Intention for Individuals “oe
Schedules: (Please check schedules attached) == i i
[| Schedule A/B [2 Schedule C [| Schedule D (Go to Sec. C) [— Schedule E/F (Go to Sec. C) ae gooey
[_ Schedule G [_. Schedule H [_. Schedule I [. Schedule J [.. Schedttle #2 2 Cel
Statement of Financial Affairs: cr
Statement Pursuant to Rule 2016(b) 2
Official Form 201: [ Debtor's Name [_| Debtor's Address [-| Debtor's EIN [_) Other Names used by the Debtor

[_. Other

 

C
a
Gn
-

(Please indicate the Question # from Form 201 that is being amended and a brief description)
L.. Official Form 201A: Ch. 11 Attachment to Voluntary Petition for Non-Individuals
[| Official Form 202: Declaration Under Penalty of Perjury for Non-Individual Debtors
[_ Creditor Matrix
lv
is

Chapter 13 Plan (Pre-confirmation):[¥ Decrease Payments [_ Increase Payments [__ Increases length of plan
Other:

 

FOR CHANGES AFFECTING SCHEDULES D, E/ F, THE LIST OF CREDITORS, MATRIX OR MAILING LIST,
PROCEED TO SECTION 'C’ OF THIS FORM. OTHERWISE, PROCEED TO SECTION ‘D’.

C. CREDITOR/SCHEDULE INFORMATION: (Select either #1, #2 or #3)

[_ #1--Creditors are being added or deleted by this amendment/schedule, AND
[| The $31.00 amendment fee is attached
[~ A matrix in the format prescribed by the Clerk with the complete names and addresses of the parties added is attached.
Note: Do not repeat creditor information from a previously filed matrix. The Clerk’s office will not delete creditors unless a
motion to delete creditors is granted.

[_ #2--Schedule(s) of creditors (Schedules D, E/F), list of creditors, matrix or mailing list is being amended for purposes other than adding or
deleting creditors.
[| The $31.00 fee is attached for this amendment [e.g. changing amount of a debt or classification of a debt].
[_ The $31.00 fee does not apply for this amendment [e.g. change of address of a creditor or change of attorney].

[¥; #3 - No Creditors are being added or deleted.

D. CERTIFICATION OF SERVICE, ATTORNEY'S DECLARATION AND DEBTOR'S UNSWORN DECLARATION
CERTIFICATION OF SERVICE: Attach an “Affidavit of Service” listing each party served with a copy of the referenced document(s), this
cover sheet and a copy of the §341 Meeting Notice (if applicable). Be sure to include the U.S. Trustee and the Case Trustee.
DECLARATION OF ATTORNEY [Attorney or debtor(s), if pro se, must sign.
sheet may be relied upon by the Clerk of Court as a complete and accurate summai

KJ - WY

G iG
Dated: \ 6 \ 4 Signature:
John D. Wi Esq.
DECLARATION OF DEBTOR(S): [Required if declaration is not completed on the décument(s) itself or by separate instrument. ]

I declare under penalty of perjury that I have read this cover sheet and the attached schedules, lists, statements, etc., consisting of __ sheets,
numbered 1 through 1¢ fee are true and correct to the best of my knowledge, information and belief.
‘

: I declare that the above information contained on this cover
ofthe infomation contained in the documents attached.

  
  
 

*

 

Dated: G | Signature: o a CO Lpake (debtor)

Tony L. Wall

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Full in this information to identif

(lene

 

 

 

| Debtor | Tony L. Wall |

' First Name Middle Name Last Name i

Debtor 2 __ |
First Name Middle Name Last Name

| (Spouse, if filing)

| United States Bankruptcy Court for the: __ WESTERN DISTRICT OF NEW YORK

 

| Case number:

 

1-19-20002-PRW |

Cf known)

 

Official Form 113
Chapter 13 Plan

zig Notices

To Debtor(s):

@ Check if this is an amended plan, and
list below the sections of the plan that

a TLE. 44 Ss, o)

12/17

This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not

indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that

do not comply with local rules and judicial rulings may not be confirmable.
In the following notice to creditors, you must check each box that applies

To Creditors:

Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have

an attorney, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
alsCourt. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
Plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision

will be ineffective if set out later in the plan.

 

 

 

 

 

1.1 A limit on the amount of a secured claim, set out in Section 3.2, which may result in | Included E& Not Included

a partial payment or no payment at all to the secured creditor |
1.2 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, | Included Wi Not Included

set out in Section 3.4.
1.3 Nonstandard provisions, set out in Part 8. C] Included WW Not Included

 

 

 

 

 

Plan Payments and Length of Plan
2.1 Debtor(s) will make regular payments to the trustee as follows:

$1,355.00 per Month for 60 months

 

Insert additional lines if needed.

If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the

payments to creditors specified in this plan.
2.2

Check all that apply:
a Debtor(s) will make payments pursuant to a payroll deduction order.

Oo Debtor(s) will make payments directly to the trustee.
Other (specify method of payment):
2.3 Income tax refunds.
Check one.
Debtor(s) will retain any income tax refunds received during the plan term.
APPENDIX D Chapter 13 Plan

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Regular payments to the trustee will be made from future income in the following manner.

Page I

Best Case Bankruptcy
Debtor Tony L. Wall Case number 1-19-20002-PRW

 

oO Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
return and will turn over to the trustee all income tax refunds received during the plan term.

Oo Debtor(s) will treat income refunds as follows:

 

2.4 Additional payments.
Check one.
Hi None. /f “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $81,300.00.
Treatment of Secured Claims
3.1 Maintenance of payments and cure of default, if any.

Check one.

OD None. /f “None” is checked, the rest of § 3.1 need not be completed or reproduced.

Ez The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than

 

__by the debtor(s). a costs - es
Name of Creditor __ Collateral Current installment | Amount of Interest rate | Monthly payment Estimated
payment arrearage (ifany) onarrearage on arrearage total
(including escrow) (G£ applicable) payments by
. trustee
12 Cashmere
Court Rochester,
NY 14609 Prepetition:
OneMain Monroe County $0.00 $0.00 0.00% $0.00 $0.00
Disbursed by:
O Trustee

@ Debtor(s)

12 Cashmere
Court Rochester,

 

Select Portfolio wy 414609 Prepetition:

Servicing, Inc. Monroe County $1,492.84 $0.00 0.00% $0.00 $0.00
Disbursed by:
CO Trustee

HF Debtor(s)
Insert additional claims as needed.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

a None. [f “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3 Secured claims excluded from 11 U.S.C. § 506.
Check one.
CO None. /f “None” is checked, the rest of § 3.3 need not be completed or reproduced.
| The claims listed below were either:
Official Form 113 Chapter 13 Plan Page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Debtor Tony L. Wall Case number 1-19-20002-PRW

 

(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
acquired for the personal use of the debtor(s), or

(2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
payments disbursed by the trustee rather than by the debtor(s).

 

 

 

 

Name of Creditor _Collateral ‘Amountofclaim _ Interest rate Monthly plan _ Estimated total
payment payments by trustee
Ally Bank 2014 Acura $24,962.78 —_ 5.25% $473.94 $28,436.40
Disbursed by:
M@ Trustee

D1 Debtor(s)
166 - 168 Flint Street

Rochester, NY 14608
City of Rochester Monroe County $1,879.20 12.00% $41.80 $2,508.00

 

 

 

Disbursed by:

M@ Trustee

[ Debtor(s)
114 - 116 Woodward

Street Rochester, NY

14605 Monroe
City of Rochester County $5,156.71 12.00% $114.71 $6,882.45

 

 

Disbursed by:

HF Trustee

C1 Debtor(s)
360 - 362 Remington

Street Rochester, NY

14621 Monroe
City of Rochester County $1,302.49 12.00% $28.97 $1,738.20

 

 

Disbursed by:
@ Trustee
O Debtor(s)

101 Mohawk Street

Rochester, NY 14621
City of Rochester —_ Monroe County $1,544.73 12.00% $34.36 $2,061.60

 

 

Disbursed by:

@ Trustee

O Debtor(s)
157-163 Furlong

Street Rochester, NY

14621 Monroe
City of Rochester County $1,292.64 12.00% $28.75 $1,725.00

 

Disbursed by:

@ Trustee

(J Debtor(s)
157-163 Furlong

Street Rochester, NY
14621 Monroe

 

City of Rochester County $274.24 12.00% $6.10 $366.00
Disbursed by:
M Trustee
DO Debtor(s)

Official Form 113 Chapter 13 Plan Page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor Tony L. Wall Case number 1-19-20002-PRW
NameofCreditor _—Collateral Amount of claim. _Interestrate | Monthly plan __ Estimated total.
a oe payment payments by trustee
157-163 Furlong
Street Rochester, NY
14621 Monroe
City of Rochester County $577.59 12.00% $12.85 $770.92
Disbursed by:
IE Trustee
Ci Debtor(s)
360 - 362 Remington
Street Rochester, NY
14621 Monroe
City of Rochester County $71.33 12.00% $1.59 $95.10
Disbursed by:
M@ Trustee
0 Debtor(s)
360 - 362 Remington
Street Rochester, NY
14621 Monroe
City of Rochester County $555.27 12.00% $12.35 $741.00
Disbursed by:
@ Trustee
0 Debtor(s)
101 Mohawk Street
Rochester, NY 14621
City of Rochester Monroe County $222.02 12.00% $4.94 $296.31
Disbursed by:
@ Trustee
[] Debtor(s)
114 - 116 Woodward
Street Rochester, NY
14605 Monroe
City of Rochester County $233.97 12.00% $5.20 $312.00
Disbursed by:
M@ Trustee
[J Debtor(s)
166 - 168 Flint Street
Rochester, NY 14608
City of Rochester Monroe County $857.80 12.00% $19.08 $1,144.80
Disbursed by:
M Trustee
CJ Debtor(s)
157-163 Furlong
Street Rochester, NY
TLF National Tax 44621 Monroe
Lien Trust 2017-1 County $12,463.98 18.00% $316.50 $18,990.00
Disbursed by:
@ Trustee
Oi Debtor(s)
157-163 Furlong
Street Rochester, NY
TLF National Tax 14621 Monroe
Lien Trust 2017-1 County $213.98 18.00% $5.43 $325.80
Disbursed by:
M Trustee
O Debtor(s)
Insert additional claims as needed.
Official Form 113 Chapter 13 Plan Page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com

Best Case Bankruptcy
Debtor Tony L. Wall Case number 1-19-20002-PRW

 

 

3.4 Lien avoidance.

Check one.
E None. [f “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Surrender of collateral.
Check one.
Cj None. [f “None” is checked, the rest of § 3.5 need not be completed or reproduced.
E The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request

that upon confirmation of this plan the stay under 1] U.S.C. § 362(a) be terminated as to the collateral only and that the stay
under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be
treated in Part 5 below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Creditor _— - Collateral _

American Tax Funding Servicing, LLC 410 Hayward Avenue Rochester, NY 14609 Monroe County
American Tax Funding Servicing, LLC 410 Hayward Avenue Rochester, NY 14609 Monroe County
American Tax Funding Servicing, LLC 410 Hayward Avenue Rochester, NY 14609 Monroe County
American Tax Funding Servicing, LLC 606 Wilkins Street Rochester, NY 14621 Monroe County
American Tax Funding Servicing, LLC 606 Wilkins Street Rochester, NY 14621 Monroe County
City of Rochester 410 Hayward Avenue Rochester, NY 14609 Monroe County
City of Rochester 606 Wilkins Street Rochester, NY 14621 Monroe County
City of Rochester 410 Hayward Avenue Rochester, NY 14609 Monroe County) |
City of Rochester 606 Wilkins Street Rochester, NY 14621 Monroe County
OneMain 410 Hayward Avenue Rochester, NY 14609 Monroe County
TLF National Tax Lien Trust 2017-1 606 Wilkins Street Rochester, NY 14621 Monroe County
US Bank as Cust for Tower DBW II Trust _ 410 Hayward Avenue Rochester, NY 14609 Monroe County
US Bank as Cust for Tower DBW II Trust 606 Wilkins Street Rochester, NY 14621 Monroe County

 

Insert additional claims as needed.

Treatment of Fees and Priority Claims

 

4.1 General
Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.

4.2 Trustee’s fees
Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
during the plan term, they are estimated to total $8,130.00.

4.3 Attorney's fees.
The balance of the fees owed to the attorney for the debtor(s) is estimated to be $2,010.00.

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.

Check one.
Hn None. /f “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

Check one.
a None. /f “None” is checked, the rest of § 4.5 need not be completed or reproduced.

Treatment of Nonpriority Unsecured Claims

 

5.1 Nonpriority unsecured claims not separately classified.

Official Form 113 Chapter 13 Plan Page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Debtor Tony L. Wall Case number 1-19-20002-PRW

 

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
providing the largest payment will be effective. Check all that apply.

phe sum of $ ; £09.09

O
t % of the total amount of these claims, an estimated payment of $
O The funds remaining after disbursements have been made to all other creditors provided for in this plan.

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
$__135,406.35 _. Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at
least this amount.

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

| None. /f “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3 Other separately classified nonpriority unsecured claims. Check one.

| None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
contracts and unexpired leases are rejected. Check one.

Ez None. If “None” is checked. the rest of § 6.1 need not be completed or reproduced.

Ee | Vesting of Property of the Estate

7A Property of the estate will vest in the debtor(s) upon
Check the appliable box:
Os pilan confirmation.
1 entry of discharge.

 

 

 

O sother:
[Ee Nonstandard Plan Provisions _
8.1 Check "None" or List Nonstandard Plan Provisions
a None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
Signature(s):
9.1 Signatures of Debtor(s) and Debtor(s)’ Attorney

If the Debtor(s) do not have an attorney, the ea my tsign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),

if any, must sign bel ~
Tony L. Wall Signature of Debtor 2
Signature of Debtor 1

me ‘4 ‘il p ie \4 | Executed on
xX ‘ La “ Date a S |

John D. \ m4
Signature of reine fr Debtor(s)

 

 

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.

Official Form 113 Chapter 13 Plan Page 6

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy
Debtor Tony L. Wall

Exhibit: Total Amount of Estimated Trustee Payments

Case number

1-19-20002-PRW

 

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set

out below and the actual plan terms, the plan terms control.

a. Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)

b. Modified secured claims (Part 3, Section 3.2 total)

c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)

d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)

e. Fees and priority claims (Part 4 total)

f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)

g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)

h. Separately classified unsecured claims (Part 5, Section 5.3 total)

i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)

j. Nonstandard payments (Part 8, total)

Total of lines a through j

Official Form 113

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase com

Chapter 13 Plan

$0.00

 

$0.00

 

$66,393.58

 

$0.00

 

$10,140.00

 

$4,599.44

 

$0.00

 

$0.00

 

$0.00

 

$0.00

 

 

L $81,133.02

 

Page 7

Best Case Bankruptcy

 
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK

 

In re:

AFFIDAVIT
OF MAILING

Tony L. Wail

o-

Case No. 19-20002
Chapter 13

Debtor(s)

 

STATE OF NEW YORK )
COUNTY OF ERIE YSS.:

I, Denise M. Townsend, being duly sworn, deposes and states that I am not a
party to this action; d am over 18 years of age and reside in Tonawanda, New York and
that on September “| , 2019, I personally mailed the Amended Plan to:

U.S. Department of Justice
Office of the U.S. Trustee
100 State Street
Rochester, New York 14614

ae

George M. Reiber, Esq.
Chapter 13 Trustee
3136 South Winton Road
Rochester, New York 14623

Tony Wall
12 Cashmore Court
Rochester, NY 14609

American Tax Funding Servicing, LLC
801 Maplewood Drive

Suite 4

Jupiter, FL. 33458 ad
American Tax Funding Servicing, LLC
P.O. Box 863517

Orlando, FL 32886-3517

American Tax Funding Servicing, LLC
801 Maplewood Drive

Suite 4

Jupiter, FL 33458

American Tax Funding Servicing, LLC
801 Maplewood Drive

Suite 4

Jupiter, FL 33458

American Tax Funding Servicing, LLC
P.O. Box 863517

 

 

 

 
Orlando, FL. 32886-3517
City of Rochester
Department of Finance
City Hall Room 100A

30 Church Street
Rochester, NY 14614-1294
City of Rochester
Department of Finance
City Hall Room 100A

30 Church Street
Rochester, NY 14614-1294
City of Rochester
Department of Finance
City Hall Room 100A

30 Church Street
Rochester, NY 14614-1294

 

City of Rochester
Department of Finance

City Hall Room 100A

30 Church Street
Rochester, NY 14614-1294
City of Rochester
Department of Finance

City Hall Room 100A

30 Church Street
Rochester, NY 14614-1294
City of Rochester
Department of Finance

City Hall Room 100A

30 Church Street
Rochester, NY 14614-1294
City of Rochester
Departmert of Law

30 Chruch Street
Rochester, NY 14614

Credit One Bank

P.O. Box 60500

City Of Industry, CA 91716-0500
Credit One Bank

P.O. Box 98873

Las Vegas, NV 89193-8873
Department of Treasury
Internal Revenue Service
Centralized Insolvency Operations
P.O. Box 21126
Philadelphia, PA 19114
Dick's Sporting Goods/Synchrony Bank
P.O. Box 530916

Atlanta, GA 30353-0916

JC Penney/Synchrony Bank
P.O. Box 965060

Orlando, FL 32896-5060
Merrick Bank Corp.

P.O. Box 9201

Old Bethpage, NY 11804-9001
Milestone

Bankcard Services

P.O. Box 4477

Beaverton, OR 97076-4477
Monroe County Treasury

39 West Main Street

Room B-2

Rochester, NY 14614-1467
Monroe County Treasury

39 West Main Street

oF
Room B-2

Rochester, NY 14614-1467
Monroe County Treasury
39 West Main Street

Room B-2

Rochester, NY 14614-1467
Monroe County Treasury
39 West Main Street

Room B-2

Rochester, NY 14614-1467
Monroe County Treasury
39 West Main Street

Room B-2

Rochester, NY 14614-1467
Monroe County Treasury
39 West Main Street

Room B-2

Rochester, NY 14614-1467
Propel Financial Services
7990 IH-10 W, Suite 200
San Antonio, TX 78230
Propel Financial Services
P.O. Box 100350

San Antonio, TX 78201
Propel Financial Services
P.O. Box 100350

San Antonio, TX 78201
Select Portfolio Servicing
3815 S. West Temple

Suite 2000

Sait Lake City, UT 84115
Select Portfolio Servicing, Inc.
P.O. Box 65250

Salt Lake City, UT 84165-0250
Synchrony Bank/Lowes
P.O. Box 965036

Orlando, FL 32896-5036
US Bank as Cust for Tower DBW II Trust
P.O. Box 780770
Philadelphia, PA 19178

US Bank as Cust for Tower DBW II Trust
P.O. Box 645040
Cincinnati, OH 45264-5040

ee
Service within the State oft New York.

Swopn to before me this
ont ay of September, 2019.
O wl WW

John D. Wieser, Esq.

Notary Puljlic, State of New York

Qualified in Erie County

My Commission Expires November 13, 2021

 

 

a

ae
